

117 HR 2210 IH: Fairness to Kids with Cancer Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2210IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Fitzpatrick (for himself, Mr. Gottheimer, Ms. Stefanik, Mrs. Murphy of Florida, Mr. Kelly of Pennsylvania, Mr. Kim of New Jersey, Ms. Herrera Beutler, and Mr. Evans) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that a fair percentage of Federal cancer research funds are dedicated to pediatric cancer research.1.Short titleThis Act may be cited as the Fairness to Kids with Cancer Act of 2021.2.Percentage of Federal cancer research funds required To be used for pediatric cancer research(a)In generalFor fiscal year 2022 and each subsequent fiscal year, the President shall ensure that, of the total amount of Federal funds obligated for cancer research, the percentage obligated for pediatric cancer research is equal to the percentage described in subsection (b).(b)PercentageThe percentage described in this subsection is the percentage constituted by the ratio of the number of individuals who are under the age of 18 residing in the United States at the end of the fiscal year preceding the fiscal year to which subsection (a) is being applied, to the total number of individuals residing in the United States at such time, as determined by the Bureau of the Census.